IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA17-579

                               Filed: 6 February 2018

Swain County, No. 14CRS050726

STATE OF NORTH CAROLINA

             v.

STEPHANIE BRIDGES, Defendant.


      Appeal by Defendant from judgment entered 12 October 2016 by Judge Robert

G. Horne in Swain County Superior Court.          Heard in the Court of Appeals 28

November 2017.


      Attorney General Joshua H. Stein, by Special Deputy Attorney General Durwin
      P. Jones, for the State.

      The Epstein Law Firm PLLC, by Drew Nelson, for the Defendant.


      DILLON, Judge.


      Stephanie Bridges (“Defendant”) appeals the trial court’s judgment entered

upon a jury verdict finding her guilty of multiple drug-related offenses. Defendant

challenges her conviction for possession of methamphetamine, arguing that the State

failed to present evidence of the chemical nature of the substance found on her person.

Because Defendant admitted the contraband nature of the substance to the arresting

officer, we hold there was no error.

                                       I. Background
                                  STATE V. BRIDGES

                                  Opinion of the Court



      The evidence at trial tended to show the following:

      Police investigated a parked car and discovered a “white crystalline substance”

in the passenger compartment. Police then arrested Defendant, who had been sitting

in the driver’s seat of the car, and transported her to a detention center. On the way,

Defendant admitted to a detective that she had “a baggy of meth hidden in her bra.”

Once Defendant arrived at the center, an officer found a bag of a “crystal-like”

substance in Defendant’s bra during a search.

      One of the arresting officers testified at trial, without objection, to Defendant’s

statement regarding the methamphetamine in her bra: “[Defendant] told me that

she had a baggy of meth hidden in her bra.” The State admitted the crystal-like

substance found in Defendant’s bra as an exhibit. However, the State did not present

any testimony empirically describing the chemical composition of the substance.

      Defendant moved to dismiss all charges based on the insufficiency of the

State’s evidence, which was denied by the trial court. The jury ultimately convicted

her of possession of methamphetamine. Defendant appeals.

                                     II. Analysis

      Defendant contends that the trial court erred in denying her motions to dismiss

the charge of possession of methamphetamine. Specifically, Defendant argues that

the State failed to satisfy its burden of proof by failing to offer any evidence

establishing the chemical identity of the substance. Although the State offered no



                                         -2-
                                           STATE V. BRIDGES

                                           Opinion of the Court



empirical evidence of the contraband nature of the substance, we must disagree with

Defendant’s contentions based on controlling jurisprudence from our Supreme Court.

          “To survive a motion to dismiss for insufficient evidence, the State must

present substantial evidence of all the material elements of the offense charged and

that the defendant was the perpetrator of the offense.” State v. Campbell, 368 N.C.

83, 87, 772 S.E.2d 440, 444 (2015).

          Crimes for possession of a controlled substance, such as methamphetamine1,

require proof that (1) the defendant, in fact, possessed a controlled substance; and (2)

the defendant knew the substance she possessed was a controlled substance. See

State v. Galaviz-Torres, 368 N.C. 44, 48, 772 S.E.2d 434, 437 (2015). Regarding the

proof sufficient to establish the presence of the first element, our Supreme Court has

held that “some form of scientifically valid chemical analysis is required” unless “the

State establishes before the trial court that another method of identification is

sufficient to establish the identity of the controlled substance beyond a reasonable

doubt[.]” State v. Ward, 364 N.C. 133, 147, 694 S.E.2d 738, 747 (2010) (emphasis

added).

          Here, Defendant argues that her alleged admission to the arresting officer may

be evidence that she believed she was possessing methamphetamine, thus satisfying

the second element, but that the State did not present sufficient evidence to prove the


          1   Methamphetamine is a schedule II controlled substance. See N.C. Gen. Stat. § 90-90(3)(c)
(2015).

                                                   -3-
                                  STATE V. BRIDGES

                                   Opinion of the Court



first element, that the substance Defendant believed she possessed was, in fact,

methamphetamine.       The only evidence offered by the State to prove that the

substance was, in fact, methamphetamine was (1) the testimony from the arresting

officer that Defendant stated that she had “meth” in her bra and (2) an exhibit

consisting of the actual “crystal-like” substance retrieved from the bra. Defendant

contends that, based on our Supreme Court’s 2010 holding in Ward, this evidence was

not sufficient to prove the first element, that the substance Defendant possessed was

in fact methamphetamine.

      In 2011, the year following Ward, our Supreme Court established an exception

to the evidentiary rule laid down in its 2010 Ward decision. Specifically, the Court

held that “when a defense witness’s testimony characterizes a putative controlled

substance as a controlled substance, the defendant cannot on appeal escape the

consequences of the testimony in arguing that his motion to dismiss should have been

allowed.” State v. Nabors, 365 N.C. 306, 313, 718 S.E.2d 623, 627 (2011) (emphasis

added); see also State v. Williams, 367 N.C. 64, 69, 744 S.E.2d 125, 128 (2013) (holding

that the defendant’s trial testimony which admitted that the substance was cocaine

was sufficient to prove the identity of the substance). Defendant argues that Nabors

does not apply in the present case because Defendant’s identification of the substance

as methamphetamine was admitted through the testimony elicited by the State from

a witness for the State.



                                          -4-
                                  STATE V. BRIDGES

                                  Opinion of the Court



      We, however, are persuaded by our Supreme Court’s opinion in State v. Ortiz-

Zape, 367 N.C. 1, 743 S.E.2d 156 (2013), decided two years after Nabors, in which

that Court concluded that the arresting officer’s testimony offered without objection

during the State’s evidence concerning the defendant’s out-of-court statement that

(s)he was in possession of an illegal substance was sufficient to meet the State’s

burden of proof with respect to the first element of the crime of possession.

Specifically, the Ortiz-Zape case involved a defendant who was arrested for

possessing cocaine shortly after he purchased a white powdery substance. At trial,

the State offered (1) evidence of a chemical lab analysis which identified the

substance as cocaine; (2) the testimony of the arresting officer, who stated on direct

examination, without objection, that the defendant had admitted to him that the

substance was cocaine, and (3) the testimony of this same arresting officer, both on

direct and cross-examination, that the substance appeared to him to be cocaine. Id.

at 14, 743 S.E.2d at 164-65.

      On appeal to our Supreme Court, the defendant argued that the evidence of

the chemical lab analysis was inadmissible because the testifying expert was not the

same person who had performed the chemical lab analysis, in violation of the

Confrontation Clause. Id. at 2, 743 S.E.2d at 157.

      In a 4-2 decision, our Supreme Court upheld the defendant’s conviction.

Though the Court was divided, all of the justices agreed that the testimony of the



                                         -5-
                                         STATE V. BRIDGES

                                         Opinion of the Court



arresting officer during the State’s direct examination concerning the defendant’s

out-of-court admission was sufficient to meet the State’s burden as to the first

element of possession.2

       For instance, the majority in Ortiz-Zape – in an opinion written by Justice (now

Chief Justice) Martin – held that the expert testimony regarding the chemical lab

analysis was properly admitted. Id. at 13, 743 S.E.2d at 164. The majority, though,

further stated that even if the admission of the expert testimony concerning the

chemical lab report was error, the error was harmless beyond a reasonable doubt

since other evidence was admitted concerning the identity of the drug in two different

forms: (1) the arresting officer’s testimony, which was not objected to, regarding

defendant’s out-of-court admission, and (2) the officer’s own opinion concerning the

drug’s identity during the defendant’s cross-examination:

               Even assuming admission of [the] expert’s opinion violated
               defendant’s rights under the Confrontation Clause, the
               alleged error was harmless, providing a separate,
               adequate, and independent state law ground for the
               judgment of the Court. . . .

               The arresting officer testified that when he found the
               plastic baggy containing a white substance, he picked it up
               and asked defendant, “What’s this?” The officer further

       2  Neither the majority nor the dissent state whether the defendant’s out-of-court statement to
the arresting officer was competent to prove the identity of the substance. However, like in the present
case, the officer’s testimony concerning the defendant’s out-of-court statement came in without any
objection from the defendant. See Transcript of Trial at 223, Ortiz-Zape, 367 N.C. 1, 743 S.E.2d 156.
And in determining the sufficiency of the State’s evidence to get to the jury on an issue, our Supreme
Court has instructed that a trial court “must consider all evidence admitted, whether competent or
incompetent, in the light most favorable to the State[.]” State v. Rose, 339 N.C. 172, 192, 451 S.E.2d
211, 223 (1994).

                                                 -6-
                                       STATE V. BRIDGES

                                       Opinion of the Court



               testified that defendant acknowledged it was his cocaine
               [that he had just purchased]. . . . Defense counsel elicited
               a statement from the arresting officer that the substance
               “appears to be powder cocaine.” Under these facts, in which
               defendant told a law enforcement officer that the substance
               was cocaine and defense counsel elicited testimony that the
               substance appeared to be cocaine, any possible error in
               allowing the expert opinion was harmless.

Id. at 13-14, 743 S.E.2d at 164-65 (emphasis added).3 In sum, the majority suggests

that (1) a defendant’s out-of-court admission offered through the testimony of a

State’s witness (at least where there is no objection lodged) is sufficient to meet the

State’s burden, (2) an officer’s own opinion concerning the substance’s identity elicited

by the defendant on cross-examination is sufficient to meet the State’s burden, and

(3) both statements, taken together, render any error in admitting the expert

testimony concerning the chemical lab report harmless beyond a reasonable doubt.

       Likewise, the dissenting opinion in Ortiz-Zape – authored by Justice Hudson

– suggests a view that the arresting officer’s testimony concerning the defendant’s

out-of-court admission was sufficient to prove the first element, at least where the

defense does not object to such testimony. These justices dissented, though, because

they believed that the admission of the chemical lab report testimony was error and

that the officer’s testimony, though sufficient to get to the jury, was not so




       3 The Supreme Court so held even though the defendant in that case testified at trial that he
never admitted to the arresting officer that the substance was cocaine. Ortiz-Zape, 367 N.C. at 28,
743 S.E.2d at 173.

                                               -7-
                                  STATE V. BRIDGES

                                  Opinion of the Court



overwhelming to deem the admission of the chemical lab report harmless beyond a

reasonable doubt:

             [Without the testimony of the expert witness concerning
             the chemical lab report,] all that remains is an
             uncorroborated assertion by an officer on the witness stand
             that defendant agreed the substance was cocaine. Yet
             defendant also testified and denied that he had said the
             substance was cocaine. Here the credibility of all those
             statements must be weighed by the jury, by contrast to the
             sufficiency analysis in Nabors [where the only issue was
             whether the evidence was sufficient to go to the jury]. The
             officer’s testimony cannot be considered overwhelming
             under the constitutional harmless error standard we apply
             here.

Id. at 27-28, 743 S.E.2d at 172-73.

      One could argue that the majority’s view in Ortiz-Zape is mere dicta, and is

therefore not binding, since the majority expressly held that the chemical lab report

testimony was admissible, thus satisfying the standard set forth in Ward. However,

it could also be argued that the Supreme Court was expressing alternate bases for its

holding, one of which being its view that the officer’s testimony, alone, also met the

State’s burden. In either case, we feel it appropriate, as the Court of Appeals, to

follow the unanimous sentiment expressed by all the justices in Ortiz-Zape just five

years ago on the same issue which confronts us today.

      We further conclude that Defendant’s argument that her admission to the

officer that she possessed “meth” was insufficient based on the doctrine of corpus

delicti lacks merit. The doctrine of corpus delicti as it currently stands in North


                                         -8-
                                  STATE V. BRIDGES

                                   Opinion of the Court



Carolina states that, before considering whether the State has presented sufficient

evidence to survive a motion to dismiss, we must ensure that the State has presented

evidence to show that the crime in question actually occurred. State v. Cox, 367 N.C.

147, 152, 749 S.E.2d 271, 275 (2013). To that effect, “an extrajudicial confession,

standing alone, is not sufficient to sustain a conviction of a crime.” Id. 151, 749 S.E.

2d at 275.

      To satisfy the corpus delicti rule in North Carolina, an extrajudicial confession

must be supported by “substantial independent evidence tending to furnish strong

corroboration of essential facts contained in defendant’s confession so as to establish

trustworthiness of the confession.” State v. Trexler, 316 N.C. 528, 531-32, 342 S.E.2d

878, 880-81 (1986). However, “[t]he [corpus delicti] rule does not require the State to

logically exclude every possibility that the defendant did not commit the crime.” Cox,

367 N.C. at 152, 749 S.E.2d at 275. The State need only present independent evidence

concerning the “body of the crime,” such as the body in a homicide case, or the

controlled substances themselves in a possession case.

      Here, we conclude that the corpus delicti rule does not apply becaue

Defendant’s out-of-court statement that she possessed “meth” in her bra is

corroborated by the physical object of the crime. The police found a crystal-like

substance in Defendant’s bra and offered the substance as an exhibit at trial.

Additionally, police investigation revealed that the individual from whom Defendant



                                          -9-
                                  STATE V. BRIDGES

                                  Opinion of the Court



admitted to purchasing the substances had been under surveillance for drug-related

activity.

       We note what seems to be a subtext of Defendant’s argument is that the two

elements of possession of a controlled substance are being conflated by our holding

here and prior holdings of our courts, such as in Nabors, Williams and Ortiz-Zape, all

cited above. That is, a defendant’s statement (whether in court or out of court) as to

the identity of a substance in her possession only tends to prove the second element

of the crime of possession, that the defendant believed the substance she possessed

was a controlled substance; it does not prove that the substance possessed was, in

fact, a particular controlled substance. And, so the argument goes, the State should

not be able to rely on a defendant’s statement to prove the first element, even where

its admission was not objected to or is offered by the defendant, since such evidence

would generally be admissible anyway to prove the second element, and, therefore,

any objection to its admission would properly be overruled.

       However, the counterargument is that our Supreme Court’s jurisprudence is

consistent in instructing that a defendant’s admission received into evidence relieves

the State of any burden to otherwise provide scientifically reliable evidence because

such admission by the defendant or a defense witness is “sufficient to establish the

identity of the controlled substance beyond a reasonable doubt[.]” State v. Ward, 364

N.C. at 147, 694 S.E.2d at747 (emphasis added).



                                         - 10 -
                                  STATE V. BRIDGES

                                  Opinion of the Court



      In any case, we must follow our Supreme Court’s jurisprudence. In the present

case, evidence was admitted that Defendant stated her belief that she possessed

“meth” in her bra and that a “meth”-like substance was actually found in her bra and

was admitted as an exhibit at trial. Therefore, we conclude that the trial court did

not err by allowing the matter to go to the jury.

      NO ERROR.

      Judges BRYANT and DIETZ concur.




                                         - 11 -